     Case 2:20-cv-01590-KJD-VCF Document 6 Filed 08/25/21 Page 1 of 1



1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3

4     RICKIE HILL,                                       Case No. 2:20-cv-01590-KJD-VCF

5                                     Plaintiff,                       ORDER
             v.
6
      VILLATORO, et al.,
7
                                   Defendant.
8

9           Plaintiff has filed a motion asking that he be allowed to withdraw this case because

10   he does not have the time and supplies to continue this case. (ECF No. 5.) The Court

11   construes this as a motion for voluntary dismissal without prejudice.

12          Under Federal Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action

13   without a court order by filing “a notice of dismissal before the opposing party serves

14   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The

15   complaint has not been served on the Defendants, and thus the Defendants have not

16   filed an answer or a motion for summary judgment.            Accordingly, the Court grants

17   Plaintiff’s motion to voluntarily dismiss this action without prejudice.

18          For the foregoing reasons, IT IS ORDERED that:

19          1.     Plaintiff’s motion for voluntary dismissal (ECF No. 5) is GRANTED. This

20   action is dismissed in its entirety without prejudice.

21          2.      Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is DENIED

22   as moot.

23          3.     The Clerk of the Court will enter judgment accordingly.

24
                       25
            DATED THIS ____ day of August 2021.
25

26
                                                                                        ___
27                                                 UNITED STATES DISTRICT JUDGE

28
                                                     1
